          Case 3:19-cr-04488-JLS Document 67 Filed 12/02/19 PageID.219 Page 1 of 3
PS 8B
(05/08)                                                                              November 26, 2019
                              UNITED STATES DISTRICT COURT
                                        FOR THE
                            SOUTHERN DISTRICT OF CALIFORNIA

                      Request for Modifying the Conditions of Pretrial Release


Name of Defendant: Amberlyn Dee Nored                                     Dkt No.: 3:19CR4488-JLS-06

Name of Judicial Officer: The Honorable Janis L. Sammartino, U.S. District Judge (referred to the
Honorable Andrew G. Schopler, U.S. Magistrate Judge)

Date Conditions Were Ordered: November 12, 2019, before the Honorable Andrew G. Schopler,
U.S. Magistrate Judge

Conditions of Release: Mandatory Conditions - Not commit a federal, state, or local crime during the
period of release, and cooperate in the collection of a DNA sample as authorized by 42 U.S.C. 14135a.
Standard Conditions - appear in court as ordered and surrender as directed to serve any sentence; not
possess a firearm, destructive device, or other dangerous weapon; not use or possess a narcotic drug or
other controlled substance without a lawful medical prescription and not use or possess marijuana under
and circumstances; report as directed by the Pretrial Services Office and follow all directions of the
Pretrial Services Office; advise the Court or the Pretrial Services Office in writing of the defendant’s
current residence address and phone number, when first reporting to Pretrial Services, and any new
contact information, before making any change of residence or phone number; restrict travel to State of
California; do not enter Mexico. Additional Conditions: actively seek or continue full-time
employment, or schooling, or a combination of both; reside with a family member, surety, or at a
residence approved by the Pretrial Services Office, including any contract facility; surrender any valid
passport to the Pretrial Services Office and not obtain a passport or other international travel document,
submit to psychological/psychiatric treatment at Pretrial Services’ discretion; do not have a blood
alcohol contact (BAC) of .08% or more, no contact with any alleged victim in this case.

Modification: None

Date Released on Bond: November 12, 2019

Charged Offense: 18 USC 1954 and 1591(a)(1) and (2) - Conspiracy to Commit Sex Trafficking by Force,
Fraud and Coercion

Next Court Hearing: December 16, 2019 at 10:30 a.m., for Motion Hearing/Trial Setting

Asst. U.S. Atty.: Joseph Green                          Defense Counsel: Jason Conforti (Appointed)
                  (619) 546-6955                                         (619) 274-8036
          Case 3:19-cr-04488-JLS Document 67 Filed 12/02/19 PageID.220 Page 2 of 3
PS 8B
(05/08)
Name of Defendant: Amberlyn Dee Nored                                                  November 26, 2019
Docket No.: 3:19CR4488-JLS-06                                                                     Page 2


Prior Violation History: None


                                     PETITIONING THE COURT

TO MODIFY THE CONDITIONS OF SUPERVISION AS FOLLOWS:

PRAYING THE COURT WILL ORDER THE DEFENDANT SUBMIT TO FOUR DRUG TESTS
WITHIN A THIRTY DAY PERIOD. DRUG TESTING TO BE DISCONTINUED IF THE FOURTH
TEST SCREENS NEGATIVE; TESTING TO CONTINUE AT THE DISCRETION OF PRETRIAL
SERVICES IF THE FOURTH TEST SCREENS POSITIVE AND CANNOT BE ATTRIBUTED TO
RESIDUAL ELIMINATION.

                                                 CAUSE

On November 15, 2019, the defendant reported to the Pretrial Services office for her post release intake
interview. During the interview, the defendant advised she began using marijuana at age sixteen and
had been using it daily prior to her arrest for the instant offense. She noted she will refrain drug use on
bond and would prefer to not be subject to drug testing.

The undersigned contact Assistant United States Attorney Joseph Green and defense attorney Jason
Conforti. Mr. Green and Mr. Conforti advised they have no objection to the proposed modification. The
undersigned also spoke to surety, Dee Clark, who advised she is unopposed to the proposed
modification.

Information regarding the defendant’s substance abuse history was unknown at the time of her initial
appearance before the Court. Pretrial Services respectfully recommends the conditions of release be
modified to include the defendant submit to four drug tests within a thirty day period. Drug testing to be
discontinued if the fourth test screens negative; testing to continue at the discretion of Pretrial Services
if the fourth test screens positive and cannot be attributed to residual elimination.
             Case 3:19-cr-04488-JLS Document 67 Filed 12/02/19 PageID.221 Page 3 of 3
PS 8B
(05/08)
Name of Defendant: Amberlyn Dee Nored                                           November 26, 2019
Docket No.: 3:19CR4488-JLS-06                                                              Page 3


 I declare under penalty of perjury that the
 foregoing is true and correct.

 Executed on: November 26, 2019

   Respectfully submitted:                          Reviewed and approved:

   by
          Marisa Zvers                              Jeff Larsen
          United States Pretrial Services Officer   Supervising U.S. Pretrial Services Officer
          (619) 446-3616
          Place: San Diego, California




THE COURT ORDERS:
 X    AGREE, MODIFY THE DEFENDANT’S CONDITIONS OF RELEASE TO INCLUDE
      SHE SUBMIT TO FOUR DRUG TESTS WITHIN A THIRTY DAY PERIOD. DRUG
      TESTING TO BE DISCONTINUED IF THE FOURTH TEST SCREENS NEGATIVE;
      TESTING TO CONTINUE AT THE DISCRETION OF PRETRIAL SERVICES IF THE
      FOURTH TEST SCREENS POSITIVE AND CANNOT BE ATTRIBUTED TO
      RESIDUAL ELIMINATION.

              Other




                                                                         12/2/2019
The Honorable Andrew G. Schopler                                        Date
U.S. Magistrate Judge
